                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE MIDDLE DISTRICT OF
                                 NORTH CAROLINA
                                 CASE NO. 1:14-CV-954


     STUDENTS FOR FAIR ADMISSIONS, INC.,
               Plaintiff,                                    PLAINTIFF’S BRIEF IN
          v.                                                    OPPOSITION TO
     UNIVERSITY OF NORTH CAROLINA et al.,                  DEFENDANTS’ MOTION IN
               Defendants.                                 LIMINE REGARDING UNC’S
                                                               “PAPER CLASSES”




                          PLAINTIFF SFFA’S RESPONSE TO
                         DEFENDANTS’ MOTION IN LIMINE

        Plaintiff, Students for Fair Admissions (SFFA), respectfully submits this brief in

opposition to Defendants’ motion in limine to exclude evidence related to UNC’s so-called

“paper classes.”


                                         ARGUMENT

I.      Evidence Of UNC’s “Paper Classes” Is Relevant.

        In its most recent decision assessing the constitutionality of the use of race in the

admissions process, the Supreme Court was clear that universities must assess “the effects,

both positive and negative, of the affirmative-action measures [they] deem[] necessary.” Fisher v.

Univ. of Tex. at Austin, 136 S. Ct. 2198, 2215 (2016) (“Fisher II”) (emphasis added). This

assessment is key to the Defendants’ ability to “satisfy the burden of strict scrutiny”—UNC

must engage in “periodic reassessment” of the “efficacy[] of its admissions program.” Id. at

2210. And it must do so “in light of the experience the school has accumulated and the data it



        Case 1:14-cv-00954-LCB-JLW Document 220 Filed 10/26/20 Page 1 of 9
has gathered since the adoption of its admissions plan.” Id.

        Given this binding authority, the limited evidence regarding UNC’s “paper classes” that

SFFA plans to introduce is plainly relevant. According to the investigation that UNC itself

commissioned, the paper classes were designed to “help challenged students with watered-

down academic requirements,” in particular those students who “who came to campus without

adequate academic preparation for Chapel Hill’s demanding curriculum.” Pl.’s Mot. for Summ.

J., Ex. 43, Investigation of Irregular Classes in the Department of African and Afro-American Studies at the

University of North Carolina at Chapel Hill (Oct. 16, 2014), at 1. This desire by some University

officials to help “struggling students” led to the creation of the “paper classes”—which had no

attendance requirement and for which papers were uniformly given high grades regardless of

their quality. Id. at 1-2.

        Thousands of students benefitted from UNC’s scheme. In total, more than 3,100

students took at least one “paper course.” Id. at 3. Academically challenged students were a

large fraction of these undergrads. In fact, many advisors in the Office of Academic Advising

would specifically refer “academically-challenged students … to [the] paper classes.” Id. at 5.

“The result was that thousands of Chapel Hill students received high grades, a large number of

whom did not earn those high grades with high quality work.” Id. at 2. Moreover, these classes

persisted for eighteen years, during which a number of “Chapel Hill faculty, administration and

Athletics … staff … knew that these were easy-grading classes with little rigor[.]” Id. at 5.

        This longstanding tolerance of substandard classes dovetails with another undisputed

fact: that underrepresented minority1 students admitted to UNC, on average, struggle

academically compared to other students. For example, UNC’s Diversity Plan Reports

        1
         At UNC, “underrepresented minority” is a term of art used to describe African-American,
Hispanic, and Native-American students.



        Case 1:14-cv-00954-LCB-JLW Document 220 Filed 10/26/20 Page 2 of 9
highlight the wide achievement gap that exists between these groups. See, e.g., id., Ex. 39 at 12

(four-year graduation rates for Black and American Indian male students lagged behind white

male students by an average of more than 20% over the five year period from 2009 to 2013);

Def.’s Mot. for Summ. J., Ex. 47 at 10 (noting similar data). And UNC’s Provost empaneled a

specific task force, the “Minority Male Workgroup,” which noted that nearly 40% of Black

males fail to graduate within four years, and that those who do graduate “have lower GPAs”

than “their White peers” and “those low GPAs affect post-graduate study potential, lessening

UNC’s effectiveness in supplying the diverse talent pipeline for graduate study and

completion.” Pl.’s Mot. for Summ. J., Ex. 42 at 11-12.

       The evidence that UNC seeks to suppress thus bears directly upon the “negative”

“effects” of UNC’s use of race in the admission process, including whether it has forced UNC

to compromise its academic standards—or at least lessened any claimed need to maintain a

particular level of academic achievement. Fisher II makes plain that this information is essential

in applying the strict scrutiny test, and that University officials are expected to reassess their

use of race “in light of the experience the school has accumulated … since the adoption of its

admissions plan.” 136 S. Ct. at 2210.

       Rather than deal with these difficult issues, UNC seeks to sweep them under the rug

and banish them from consideration in this case. Their reasons for doing so cannot be

reconciled with the burdens of strict scrutiny, the specific requirements of Fisher II, or basic

common sense.

       UNC’s primary argument is that the paper classes have nothing to do with the

admissions process. See Def.’s Mot. in Limine 2. But as explained above, the Supreme Court

requires analysis of the not only the admissions process itself but also its effects—including its



       Case 1:14-cv-00954-LCB-JLW Document 220 Filed 10/26/20 Page 3 of 9
negative effects. Indeed, UNC has flooded the record in this case with testimony about the

positive effects it contends that its admissions process has had on campus: delivering

educational benefits of racial diversity. See, e.g., Def.’s Mot. for Summ. J., Ex. 68 at 2-3

(describing positive classroom experiences that occurred in 2001 or earlier); id., Ex. 78 at 2-3

(learning the benefits of diversity while campaigning for and serving as student body president

in 2011); id., Ex. 87 at 7 (describing interactions with fellow students that occurred in 2007 or

earlier); id., Ex. 96 at 2-3 (describing experiences as URM at UNC from 2005-2009); id., Ex.

116 at 1-5 (describing experiences as URM at UNC from 2003 to 2007); id., Ex. 126 at 2-3

(learning the benefits of diversity during UNC study abroad semesters in 2007 and 2008).

UNC cannot have it both ways; this Court’s analysis must include the bitter with the sweet. No

doubt every Defendant in UNC’s position would prefer that the Court only consider evidence

of the benefits of its policies and ignore any costs, but strict scrutiny simply does not work that

way. Instead, it requires “a searching examination,” Fisher II, 136 S. Ct. at 2222, and “the most

rigid scrutiny,” Fisher v. Univ. of Tex. at Austin, 133 S. Ct. 2411, 2419 (2013) (“Fisher I”) (quoting

Loving v. Virginia, 388 U.S. 1, 11 (1967)); see also Fisher II, 136 S. Ct. at 2209 (highlighting the

“stringency of the strict-scrutiny burden for a school that employs race [in admissions]”).

       UNC’s second argument is that the “paper classes” scandal is too old to be considered

here, since they apparently ceased in 2011 and the complaint was not filed until 2014. See Def.’s

Mot. in Limine 2. But again, this ignores the Supreme Court’s admonition thar the effects of

the admissions process must be considered “in light of the experience the school has

accumulated … since the adoption of its admissions plan.” Fisher II, 136 S. Ct. at 2210 (emphasis

added). The eighteen years that paper classes were offered to academically struggling students

all post-dated the adoption of UNC’s use of race in admissions.




       Case 1:14-cv-00954-LCB-JLW Document 220 Filed 10/26/20 Page 4 of 9
       Nor is it ancient history. The report UNC commissioned regarding the scandal was

released only a month before the Complaint in this case was filed. See Pl.’s Mot. for Summ. J.,

Ex. 43. And a number of reports, assessments, and other evidence in this case relies upon data

generated during the time when the classes were in full swing. See id., Ex. 39; id., Ex. 40; id., Ex.

42; Def.’s Mot. for Summ. J., Ex. 47; id., Ex. 68 at 2-3; id., Ex. 78 at 2-3; id., Ex. 87 at 7; id., Ex.

96 at 2-3; id., Ex. 116 at 1-5; id., Ex. 126.

       UNC’s focus on timing is again untenably one-sided. In offering extensive evidence as

to the educational benefits of diversity, UNC has not confined itself only to experiences on

campus since the Complaint was filed. Instead, its witnesses draw upon years—and in some

cases, decades—of experience. See, e.g., id., Ex. 82 at 14 (citing professor’s experience with

diverse student research group in 2002); id., Ex. 95 at 1-3 (describing the educational benefits

of diversity during professor’s tenure at UNC from 1991-2011). So UNC does not really

believe that only evidence from 2014 or later is relevant; it simply wishes to selectively exclude

evidence from before then that it deems unfavorable.

       Finally, UNC repeatedly implies that the magistrate judge already decided that all

evidence of the paper classes is irrelevant. Not so. Magistrate Judge Webster was asked only to

decide whether to compel the production of additional data regarding student performance and

the individual students who may have taken the paper classes. See Doc. 101 at 9-11. Judge

Webster had no occasion to decide whether the limited evidence SFFA intends to submit was

relevant or admissible.

       And even if he had, that decision would not preclude SFFA’s use of the proffered

evidence at trial. Fed. R. Civ. P. 54(b) provides that “any order or other decision … that

adjudicates fewer than all the claims or the rights … may be revised at any time before the entry of a




       Case 1:14-cv-00954-LCB-JLW Document 220 Filed 10/26/20 Page 5 of 9
judgment adjudicating all the claims and all the parties’ rights and liabilities.” Id. (emphasis

added). In short, UNC’s suggestion that the matter has been resolved is without merit; but

even if it had been, the court is free to revise Judge Webster’s decision.

II. The Limited Evidence SFFA Seeks to Introduce Will Not Waste The Court’s Time

       UNC asserts adding the “paper classes” would waste time at trial. To support this

erroneous assertion, UNC claims that there is no evidence “in the record about the … classes,”

and the only “information about the [paper] classes in the record comes from the Cadwalader

report,” which allegedly contains “inadmissible hearsay statements.” Def.’s Mot. in Limine 10.

The University further claims that introducing evidence “about the irregular classes” would

require UNC to “vigorously defend itself against … spurious allegations that attempt to tar the

University’s reputation,” thus, “disrupt[ing] the parties’ efforts to streamline” the trial.” Id. at

10-11. None of this is correct.

       First, the report that UNC itself hired Cadwalader to prepare is hardly “inadmissible

hearsay.” To the contrary, it is a textbook statement of an “agent” of a party opponent, which

is non-definitional hearsay under Fed. R. Evid. 801(d)(2)(D). UNC poured thousands of hours,

millions of dollars, and decades of goodwill into that report. The University retained a half a

dozen lawyers, four paralegals, and three professors to write a 130-page report that was the

product of nearly 5,000 man-hours and three million dollars. Univ. of N.C. at Chapel Hill,

Frequently    Asked     Questions—Issues        Related    to    the    Academic      Irregularities,

https://tinyurl.com/y48prbtw (last visited October 26, 2020). The Report involved over 1,100

pages of exhibits, around 1.7 million unique records, and totaled more than 5 million pages. Id.

The University itself has repeatedly claimed the report was “the most thorough and complete

report possible,” id.—meaning that the report is also a statement “adopted” by UNC under




       Case 1:14-cv-00954-LCB-JLW Document 220 Filed 10/26/20 Page 6 of 9
Fed. R. Evid. 801(d)(2)(B). As result, UNC “acted decisively … and implement[ed] more than

70 wide-ranging reforms and initiatives,” that, according to UNC, attempt to “transform

[UNC’s] culture, structure and policies from the top down and ground up.” Id. The report is

not “spurious,” as UNC now claims. The University commissioned, funded, and advertised the

Cadwalader report for the better part of a decade, and it continues to post it on a University

website dedicated specifically to the investigation and its aftermath. Especially given that UNC

recognizes “[t]he Cadwalader [report as] a comprehensive and impressive study,” Def.’s Mot.

in Limine 10 n.1, UNC cannot now disown it.

       Second, SFFA does not intend to inordinately focus on this evidence at trial. In fact,

except as necessary to introduce the report, it has no intention of asking witnesses any

questions at all about it. The report itself is sufficient from SFFA’s perspective. And the

handful of deposition designations touching upon it are hardly objectionable given that UNC

has had the opportunity to make counter-designations. So there is no need for this issue to

occupy any meaningful time at trial.

       Finally, the University’s claim that introducing “evidence about the irregular classes” is

only an “attempt to tar the University’s reputation,” is equally unconvincing. Again, UNC itself

commissioned and paid for the Cadwalader Report and published it and continues to host it

publicly on the University’s website. That its introduction into the trial record would somehow

harm UNC’s reputation is nonsense. There would be no burden on the Court or the parties

from admitting this evidence into the trial record. Especially given that this is a bench trial, the

Court should allow SFFA to introduce this evidence into the trial record.

       Moreover, Rule 403 “has no logical application to bench trials.” United States v. Bilugan,

No. 90-5852, 1991 WL 120312, at *2 (4th Cir. July 9, 1991). Accordingly, the Fourth Circuit




       Case 1:14-cv-00954-LCB-JLW Document 220 Filed 10/26/20 Page 7 of 9
repeatedly has “h[e]ld that in the context of a bench trial, evidence should not be excluded

under 403 on the ground that it is unfairly prejudicial.” Schultz v. Butcher, 24 F.3d 626, 632 (4th

Cir. 1994); see also United States v. Jones, No. 97-4745, 1998 WL 545894 *7 (4th Cir. Aug. 14,

1998) (“[I]n the context of a bench trial, evidence should not be excluded under Rule 403 on

the grounds of unfair prejudice because a judge is better able to weigh the probative value of

the evidence and to reject any improper inferences.”).

                                        CONCLUSION

       For the reasons explained above, the SFFA-plaintiffs respectfully request that the Court

deny defendant’s motion in limine to exclude under Federal Rules of Evidence 402 and 403

evidence related to so-called “paper classes.”

       Respectfully submitted this 26th day of October, 2020.



                                                         /s/ Thomas R. McCarthy
  Alan M. Ruley                                          Thomas R. McCarthy
  N.C. State Bar No. 16407                               J. Michael Connolly
  BELL, DAVIS & PITT, P.A.                               Bryan K. Weir
  P.O. Box 21029                                         CONSOVOY MCCARTHY PLLC
  Winston Salem, NC 27120-1029                           1600 Wilson Boulevard, Suite 700
  (336) 714-4147                                         Arlington, Virginia 22209
  aruley@belldavispitt.com                               (703) 243-9423
                                                         tom@consovoymccarthy.com

                                                          Patrick Strawbridge
                                                          CONSOVOY MCCARTHY PLLC
                                                          Ten Post Office Square
                                                          8th Floor South PMB #706
                                                          Boston, MA 02109
                                                          (617) 227-0548
                                                          patrick@consovoymccarthy.com




       Case 1:14-cv-00954-LCB-JLW Document 220 Filed 10/26/20 Page 8 of 9
                             CERTIFICATE OF SERVICE

       I hereby certify that this document, filed through the ECF system will be sent

electronically to the registered participants as identified in the Notice of Electronic Filing

(NEF) and paper copies will be sent to those indicated as non-registered participants on this

26th day of October, 2020.



                                               /s/Thomas R. McCarthy
                                              Thomas R. McCarthy




     Case 1:14-cv-00954-LCB-JLW Document 220 Filed 10/26/20 Page 9 of 9
